Dismissed and Memorandum Opinion filed March 6, 2008







Dismissed
and Memorandum Opinion filed March 6, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00997-CV
____________
 
JOHN BRIAN DUBISKI, Appellant
 
V.
 
MICHELLE R. DUBISKI, Appellee
 

 
On Appeal from the
311th District Court
Harris County,
Texas
Trial Court Cause
No. 2003-40063 
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 28, 2007.  On February 20, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed March
6, 2008.
Panel consists of Justices Fowler, Frost and Seymore.